Citation Nr: 0214689	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-09 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for bilateral hearing loss and special monthly pension.  He 
responded with a Notice of Disagreement, initiating this 
appeal.  


REMAND

On his VA Form 9, the veteran requested a personal hearing at 
the RO before a member of the Board.  See 38 C.F.R. § 20.700 
et seq.  (2001).  However, such a hearing has not yet been 
afforded him. The Board has considered the revision to the 
regulations allowing the Board to develop evidence and 
address questions not previously considered by the RO.  See 
Board of Veterans' Appeals: Obtaining Evidence and Curing 
Procedural Defects Without Remanding, 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)).  The revisions to the regulations provide that a 
Member of the Board may remand a case to the RO in order to 
correct a procedural defect.  

It is also noted that it is the policy of the Board to remand 
issues such as have been presented in this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(5) (Jan. 29, 
2002), noting that a Board hearing held at the RO is one of 
the actions that must be scheduled at the RO level on account 
of current law requiring it.  Therefore, the Board has 
determined that remand of these issues is required in order 
to afford the veteran his requested hearing.  


Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the appellant for 
a hearing at the RO before a traveling 
member of the Board.  The appellant 
should be afforded timely notice thereof. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion at this 
time regarding the outcome of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

